OPINION — AG — ** WELFARE DEPARTMENT — RECIPIENT — INCOME ** WOULD 56 O.S. 171 [56-171] PERMIT THE RECOVERY BY THE STATE OF OKLAHOMA OF AN AMOUNT IN EXCESS OF THE AMOUNT WITHHELD OR CONCEALED ABOVE THE AMOUNT WHICH THE RECIPIENT WAS LAWFULLY ENTITLED TO HOLD. THE HYPOTHETICAL CASE IS ONE WHICH THE RECIPIENT CONCEALED AN AMOUNT OF $300.00 ABOVE THE SUM HE WAS ENTITLED TO HOLD FOR A PERIOD OF SEVERAL YEARS. DURING THIS TIME THE RECIPIENT RECEIVED ASSISTANCE PAYMENTS TOTALING APPROX. $3,000.00. INFORMATION IS DESIRED AS TO WHETHER THE STATE WOULD BE ENTITLED TO RECOVER THE FULL AMOUNT OF THE PAYMENTS OF APPROX. $3,000.00 OR WOULD THE STATE BE LIMITED TO A CLAIM OF $300.00, PLUS SIX PERCENT INTEREST PER ANNUM, FROM DATE OF THE ORIGINAL MISREPRESENTATION OR CONCEALMENT. ? — THE SUM WOULD BE $300 PLUS INTEREST. (FRAUD, WELFARE, PAYMENTS WELFARE PAYMENTS, LEGAL ACTION, LIEN) CITE: ARTICLE XXV, SECTION 4, 56 O.S. 171 [56-171] (OWEN J. WATTS)